         Case 2:20-cv-01608-LSC-SGC Document 13 Filed 08/17/21 Page 1 of 3                        FILED
                                                                                         2021 Aug-17 PM 03:28
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    DERRICK CORNELIUS THOMAS,                  )
                                               )
          Petitioner,                          )
                                               )
    v.                                         )   Case No. 2:20-cv-01608-LSC-SGC
                                               )
    JEFF DUNN,                                 )
                                               )
          Respondent.                          )

                             MEMORANDUM OPINION
         The magistrate judge entered a report on July 14, 2021, recommending this

petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254 by counsel

for Derrick Cornelius Thomas, be denied as untimely. (Doc. 11). 1 The magistrate

judge further recommended denial of a certificate of appealability. (Id. at 12). On

July 28, 2021, Thomas filed objections to the report and recommendation. (Doc.

12). Thomas contends his claims are not time-barred under principles of equitable

tolling and actual innocence. (Id.). As explained below, the objections will be

overruled.

         Regarding equitable tolling, Thomas’s objection is a nearly verbatim

repetition of arguments presented in his reply to the respondent’s briefing; this

includes repetition of his erroneous calculation of the time remaining to file the


1
 Citations to the record refer to the document and page numbers assigned by the court’s CM/ECF
electronic document system and appear in the following format: (Doc. __ at __).
     Case 2:20-cv-01608-LSC-SGC Document 13 Filed 08/17/21 Page 2 of 3




instant petition when he hired counsel—a miscalculation addressed and corrected in

the report and recommendation. (Compare Doc. 10 at 2-3 with Doc. 12 at 1-2. See

Doc. 11 at 10). Thomas restates his argument that equitable tolling applies because

counsel—hired shortly before the federal statute of limitations expired—needed

more time to prepare the instant petition. (Doc. 12 at 1-2). Thomas fails to cite any

law supporting his contention these circumstances justify the extraordinary remedy

of equitable tolling. Accordingly, Thomas’s objection based on equitable tolling

will be overruled.

       Thomas’s objection on actual innocence grounds fares no better. Thomas

repeats arguments presented in his previous briefing, questioning the sufficiency of

the evidence presented at trial. (Compare Doc. 10 at 2 with Doc. 12 at 3). As noted

in the report and recommendation, a petitioner pursuing an otherwise barred claim

via actual innocence must present “new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324

(1995); (See Doc. 11 at 11). Thomas alleges “his mere proximity to contraband does

not make him criminally culpable” and that he “can provide evidence concerning the

owner of the subject residence, how many people frequented the domicile, and the

items that were left when they did.” (Doc. 12 at 3). These barebones assertions fall




                                          2
     Case 2:20-cv-01608-LSC-SGC Document 13 Filed 08/17/21 Page 3 of 3




woefully short of the requirements of Schlup. Accordingly, Thomas’s objection

based on actual innocence will be overruled.

      For the foregoing reasons, Thomas’s objections are OVERRULED. (Doc.

12). After consideration of the entire record in this case, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendations. Accordingly, the

petitioner’s claims will be dismissed as time-barred; a certificate of appealability

will be denied.

      The court will enter a separate final judgment.

      DONE and ORDERED on August 17, 2021.



                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               160704




                                         3
